DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 6-18 are pending, claim 5 has been canceled, claims 7-18 have been added, and claims 1-4 and 6-18 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument “the cylindrical member…is neither disclosed nor suggested by Komachi” (on pg. 8-9 in Remarks), the Examiner respectfully disagrees. In the non-final rejection, Komachi discloses the “cylindrical member” as the “distal tubular joint piece 11” (see pg. 2 of previous office action | underlined for emphasis). Komachi discloses a bending portion (5, figure 5), where the bending portion has a bendable tube (10, figure 2) made of a plurality of tubular joint pieces (11, figure 1). Each joint piece has a pair of wire insertion holes (11a, figure 1). One end of each control wire (20, figure 1) is fixed to either the joint piece which is disposed at the foremost end or the tip (6, figure 5 | Col. 4, lines 26-29). Therefore, 
Regarding the Applicant’s argument “the wire insertion hole…is also neither disclosed nor suggested by Komachi (pg. 9 in Remarks), the Examiner respectfully disagrees. Komachi discloses each joint piece has a pair of wire insertion holes (11a, figure 1). One end of each control wire (20, figure 1) is fixed to either the joint piece which is disposed at the foremost end or the tip (6, figure 5 | Col. 4, lines 26-29).
Regarding the Applicant’s argument “Komachi may be argued to disclose…the guide groove…is also neither disclosed nor suggested by Komachi” (pg. 10 in Remarks), the Examiner respectfully disagrees. The guide groove is interpreted as the innermost portion (in the radial direction) of the wall of the protruding portion, and would guide/hold the wire (as shown in the wire insertion holes/wire insertion portions 11a, figure 1).
Applicant’s arguments with respect to claim(s) 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “a distance…than the diameter of the wire” is unclear. It is unclear what the distance is given the context of the claim (i.e. unclear due to the wordy/verbose nature of the limitation).
Regarding claims 9 and 15, the limitation “the groove comprises…of the second groove” is unclear. It is unclear how the groove can have two grooves, where the second groove is formed in the first wall. Independent claims 7 and 13 recites “a protrusion extending radially inward from a first wall...the protrusion having a second wall” and “a groove provided in the second wall”. It is unclear how the second groove can be in both the first wall and the second wall.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 12-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komachi (US 6,408,889).
Regarding claim 1, Komachi discloses an endoscope comprising: a distal end cylindrical member (see distal tubular joint piece 11, figure 1) disposed at a distal-most end of a bending portion provided on a distal end side (Col. 4, lines 26-29) of an insertion portion (5, figure 5); a wire (20, figure 1) inserted into the bending portion along a longitudinal axis of the insertion portion (see figure 1), the wire having a distal end portion fixed to the distal end cylindrical member (Col. 4, lines 26-29); a protruding portion (see 11a, figures 1-2) provided in the distal end cylindrical member, the protruding portion being provided by cutting and bending a predetermined part of an outer peripheral surface of the distal end cylindrical member in a direction of a central axis (see figures 1-2 | Product-by-Process claim, see MPEP 2113); an outer peripheral surface-side concave (see 11a, figure 1) provided on the protruding portion for fixing the distal end portion of the wire to the distal end cylindrical member (Col. 4, lines 26-29); and a guide groove (see 11a, figure 2) provided in a wall of the protruding portion (the guide groove is an innermost portion of the wall of the protruding portion), the guide groove including an end part face (see the ends of 11a, figure 2) provided at a predetermined position of the outer peripheral surface-side concave, the guide groove being elongated along the central axis (see figure 2) and larger in width than a diameter of the wire (see figure 2 | the examiner interpreted the width to be larger than a diameter of the wire in order to hold the wire, see figure 1), the guide groove being configured to guide the distal end portion of the wire introduced into the distal end cylindrical member to the outer peripheral surface-side concave (see figure 1).  
Regarding claim 2, Komachi further discloses a distance from the outer peripheral surface-side concave of the protruding portion to the outer peripheral surface of the cylindrical member is larger than the diameter of the wire (see figure 1).  
Regarding claim 3, Komachi further discloses a distance from an inner peripheral surface end provided on a proximal end surface of an outer peripheral-side opening of the cylindrical member to a proximal end of the outer peripheral surface-side concave on the end part face in the guide groove provided on the outer peripheral surface-side concave is larger than the diameter of the wire (see annotated image below | the examiner interpreted the distance to be larger than the diameter of the wire).  

    PNG
    media_image1.png
    630
    814
    media_image1.png
    Greyscale

Regarding claim 4, Komachi further discloses an amount of protrusion of the protruding portion from an inner peripheral surface of the cylindrical member is equal to the diameter of the wire (see figure 1).  
Regarding claim 7, Komachi discloses an endoscope (see figure 5) comprising: a distal member (distal tubular joint piece 11, figure 1 | Col. 4, lines 26-29) disposed at a 
Regarding claim 8, Komachi further discloses a second distance, in an inward radial direction, from an inner surface of the second wall to an outer surface of the first wall is larger than the diameter of the wire (see figure 1).  
Regarding claim 9, Komachi further discloses the groove comprises first and second grooves in communication with each other (see 11a, figure 1), the first groove including the first end face (distal end portion of the groove of 11a, figure 1) and the second groove being formed in the first wall and comprising a second end face (the second groove is the proximal end portion of the groove of 11a, figure 1; where it spans from outermost portion of 11 to groove of 11a), the second end face being proximal relative to the first end face (distal vs. proximal portions of 11a, figure 1), the first 
Regarding claim 10, Komachi further discloses a second distance, in an inward radial direction, from an inner surface of the first wall to an outer surface of the second wall is substantially equal to the diameter of the wire (see figure 1).  
Regarding claim 12, Komachi further discloses the second wall is integrally formed with the first wall (see the same crosshatch of 11a and 11, figure 1; Product-by-Process claim, see MPEP 2113).  
Regarding claim 13, Komachi discloses an insertion portion (2, figure 5) for use with an endoscope (see figure 5), the insertion portion comprising: a distal member (distal tubular joint piece 11, figure 1; Col. 4, lines 26-29) disposed at a distal-most end of a bending portion (5, figure 5) provided on a distal end side of the insertion portion (see figure 5); a wire (20, figure 1) inserted into the bending portion along a longitudinal axis of the insertion portion (see figure 1), the wire having a distal end portion fixed to the distal member (Col. 4, lines 26-29); a protrusion (see 11a, figures 1-2) extending radially inward from a first wall of the distal member (see surface/wall of 11, figure 1), the protrusion having a second wall (the innermost radial wall/portion of 11a, figure 1) defining a concavity for fixation of the distal end portion of the wire to the distal member (Col. 4, lines 26-29); and a groove (the innermost wall of 11a, figures 1-2, has a groove by being circular) provided in the second wall, the groove having a first end face (distal end portion of 11a, figure 1) at a first position along the longitudinal axis of the distal member (see figures 1-2), the groove extending along the longitudinal axis for a first distance larger than a diameter of the wire such that the groove guides the distal end 
Regarding claim 14, Komachi further discloses a second distance, in an inward radial direction, from an inner surface of the second wall (see 11, figure 1) to an outer surface of the first wall is larger than the diameter of the wire (see figure 1).  
Regarding claim 15, Komachi further discloses the groove comprises first and second grooves in communication with each other (see 11a, figure 1), the first groove including the first end face (distal end portion of the groove of 11a, figure 1) and the second groove being formed in the first wall and comprising a second end face (the second groove is the proximal end portion of the groove of 11a, figure 1; where it spans from outermost portion of 11 to groove of 11a), the second end face being proximal relative to the first end face (distal vs. proximal portions of 11a, figure 1), the first distance extending along the longitudinal axis from the first end face of the first groove to the second end face of the second groove (see the length of 11a, figure 1).  
Regarding claim 16, Komachi further discloses a second distance, in an inward radial direction, from an inner surface of the first wall to an outer surface of the second wall is substantially equal to the diameter of the wire (see figure 1).  
Regarding claim 18, Komachi further discloses the second wall is integrally formed with the first wall (see the same crosshatch of 11a and 11, figure 1 | Product-by-Process claim, see MPEP 2113).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Komachi (US 6,408,889) as applied to claims 1 (for claim 6) and 7 (for claim 11) and 13 (for claim 17) above, and further in view of Ito (US 2009/0253958).
Regarding claim 6, Komachi further discloses the distal end portion of the wire is fixed (“fixed…”; Col. 4, lines 26-29) to the outer peripheral surface-side concave. Komachi is silent regarding by soldering.
Ito discloses an endoscope where a distal end of a guide coil is fixed to a coupling tube by brazing or soldering ([0007]).

Regarding claim 11, Komachi further discloses the distal end portion of the wire is fixed (Col. 4, lines 26-29) in the concavity to the second wall. Komachi is silent regarding by soldering.  
Ito discloses an endoscope where a distal end of a guide coil is fixed to a coupling tube by brazing or soldering ([0007]).
It would have been obvious to one of ordinary skill in the art to use soldering as a technique to fixed two pieces together as taught by Ito ([0007]). Doing so is a common/well known technique in the art for fixing ([0007]).
Regarding claim 17, Komachi further discloses the distal end portion of the wire is fixed (Col. 4, lines 26-29) in the concavity to the second wall. Komachi is silent regarding by soldering.  
Ito discloses an endoscope where a distal end of a guide coil is fixed to a coupling tube by brazing or soldering ([0007]).
It would have been obvious to one of ordinary skill in the art to use soldering as a technique to fixed two pieces together as taught by Ito ([0007]). Doing so is a common/well known technique in the art for fixing ([0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        January 11, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795